El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El presente caso procede de la corte municipal de Ma-yagüez, donde se formuló una denuncia por abuso de con-fianza. Interpuesta apelación á la Corte de Distrito, se celebró nn juicio, condenando dicha corte al acusado á sufrir dos meses de cárcel y al pago de las costas. La causa se- en-cuentra ante este tribunal en apelación, pero la prueba no ha sido certificada en forma alguna, y puesto que no hemos en-contrado error alguno en los autos, debe confirmarse la sen-tencia recurrida. ,, ,
,, , Confirmada.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y MacLeary.